50 So. 3d 831 (2010)
LOUISIANA STADIUM & EXPOSITION DISTRICT, State of Louisiana, Travelers Property Casualty Company of America as Subrogee to the Rights of The New Orleans Louisiana Saints, LLC, and Travelers Excess and Surplus Lines Company as Subrogee to the Rights of SMG Partnership
v.
BFS DIVERSIFIED PRODUCTS, LLC, Bridgestone Americas Holding, Inc., Horizon Group of New England, Inc., National Fire Insurance Company of Hartford, Johnson Controls, Inc. E-Tek, Inc., Rooftech Consultants, Inc., IMC Consulting Engineers, Inc., et al.
No. 2010-C-2278.
Supreme Court of Louisiana.
November 24, 2010.
Denied.